Title: To Benjamin Franklin from Jean-Pierre de Chaumont, [December 1779]
From: Chaumont, Jean-Pierre de
To: Franklin, Benjamin


Monsieur,
[December, 1779]
J’étois venu pour avoir l’honneur de vous presenter un memoire qui ma été adresse De la part D’un Prince D’allemagne qui Desire ne Se Nommer qu’apres que vous aurés bien voulu me faire passer Votre réponse à Ce Mémoire; ou me permettre D’avoir l’honneur de venir prendre vos ordres à ce Sujet.
Je Suis avec Respect Monsieur Votre tres humble et tres obeissant Serviteur
ChaumontSecretaire General des hussards et DeMgr le Duc De Chartres au Palais Royal.
